DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10684030. Although the claims at issue are not identical, they are not patentably distinct from each other because of covering similar subject matters.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is depending from canceled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Sanders et al. (US2009/0108793), Culp (US2012/0167487) and Gutierrez et al. (US2014/0173439).
To claim 2, Schmidlin teach portable handheld device (Fig. 1) for interacting with two or more wireless damper actuators in a building (paragraphs 0002, 0049, 0064, dampers for HVAC system), wherein each of the two or more wireless damper actuators include an actuatable damper, an actuator configured to move the actuatable damper and a wireless communication module (paragraph 0013), the portable handheld device (2 of Fig. 1) comprising: 
a wireless module (23 of Fig. 4, paragraph 0051) for communicating with the wireless communication modules of each of the two or more wireless damper actuators (3s of Fig. 1); 
a user interface including a display (21, 25 of Fig. 4, paragraph 0041); 
a controller (20 of Fig. 4) operatively coupled to the wireless module and the display, the controller configured to:
allow a user to select via the user interface one of the two or more wireless damper actuators displayed on the display; and 	send one or more commands via the wireless module of the portable handheld device to the wireless communication module of the selected one of the two or more wireless damper actuators for execution by the selected one of the two or more wireless damper actuators, the one or more commands current position, maximum position, minimum position, etc.); 
display an error on the display of the portable handheld device when the actual position of the actuatable damper does not match the commanded position (paragraphs 0021, 0065-0066).
But, Schmidlin do not expressly disclose concurrently display on the display of the portable handheld device a signal strength icon for each of two or more of the wireless damper actuators, each of the signal strength icons representing a relative signal strength of one or more wireless signals received from the wireless communication module of the corresponding one of the two or more of the wireless damper actuators;	concurrently display on the display of the portable handheld device a device icon adjacent to each of the signal strength icons, each device icon representing a corresponding one of the wireless damper actuators.
	Despite of obviousness of error in actuator being having position difference between commanded position and actual positon (Schmidlin already teach commanding actuator positon and retrieve current actuator positon), Sanders teach a smart remote actuator (paragraph 0002), wherein actual actuator position can be reported back (paragraph 0020) to compare with commanded actuator positon to determine whether an error exists (Fig. 3, paragraphs 0043-0044), which would have been obvious to one of ordinary skill in the art before the effective 
	Culp teach using a mobile locator sensor to locate anchor points embedded within building structures (abstract, Fig. 2A), wherein said anchor points comprise actuator (paragraph 0047), and said locator sensor can display detected anchor point with indicators showing a signal strength, direction indicators, etc. (paragraph 0045), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin and Sanders, in order to display information related to detected wireless damper actuator such as signal strength.
	Gutierrez teach a mobile device using wireless signal strength to detect proximities of objects equipped with wireless capability (abstract), wherein an user interface of said mobile device concurrently displays a signal strength icon for each of two or more of said objects, each of the signal strength icons representing a relative signal strength of one or more wireless signals received from the wireless communication module of the corresponding one of the two or more of said objects (Figs. 11A-B, paragraph 0159, larger the proximity indicator, the closer the tag may be to the mobile communication device), and user may select one of said object from said user interface to send command/configuration (Figs. 20-21, paragraphs 0189, 0192-0193).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gutierrez into the apparatus of Schmidlin, Sanders and Culp, in order to provide an user-friendly interface for showing proximities of detected wireless damper actuators.



To claim 18, Schmidlin, Sanders, Culp and Gutierrez teach a portable handheld device for interacting with two or more wireless building control components installed in a building, wherein the two or more wireless building control components are configured to include a controller and a wireless communication module (as explained in response to claim 2 above).
 



To claim 4, Schmidlin, Sanders, Culp and Gutierrez teach claim 2.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the controller is configured to request and receive additional operational data from the selected one of the two or more wireless damper actuators via the wireless module of the portable handheld device and the wireless communication module of the selected one of the two or more wireless damper actuators (paragraphs 0046, 0066 of Schmidlin, retrieve/pull data from actuator).

To claim 8, Schmidlin, Sanders, Culp and Gutierrez teach claim 2.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the controller is configured to request and receive additional operational data from the selected one of the two or more wireless damper 

To claim 9, Schmidlin, Sanders, Culp and Gutierrez teach claim 8.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the additional operational data comprises one or more of: fault information stored by the selected wireless damper actuators; a cycle count for the selected wireless damper actuators; a current operating temperature of the selected wireless damper actuators; a minimum operating temperature of the selected wireless damper actuators; a maximum operating temperature of the selected wireless damper actuators; a current control voltage of the selected wireless damper actuators; and a current power supply voltage of the selected wireless damper actuators (paragraphs 0002, 0066 of Schmidlin).

To claim 10, Schmidlin, Sanders, Culp and Gutierrez teach claim 2.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the controller is configured to send one or more commands to set one or more parameter or configuration settings to the selected one of the two or more wireless damper actuators via the wireless communication module of the selected one of the two or more wireless damper actuators (paragraphs 0017, 0020, 0022, 0025 of Schmidlin).

To claim 11, Schmidlin, Sanders, Culp and Gutierrez teach claim 10.


To claim 12, Schmidlin, Sanders, Culp and Gutierrez teach claim 11.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the one or more parameter or configuration settings comprises an opening speed setting for the selected wireless damper actuator (paragraph 0064 of Schmidlin).

To claim 14, Schmidlin, Sanders, Culp and Gutierrez teach claim 13.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the controller of the portable handheld device is configured to request and receive additional operational data from the selected one of the two or more wireless damper actuators via the wireless communication module of the selected one of the two or more wireless damper actuators and display at least some of the operational data on the display of the portable handheld device (paragraphs 0062, 0066 of Schmidlin).

To claim 15, Schmidlin, Sanders, Culp and Gutierrez teach claim 13.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the controller of the portable handheld device is configured to send one or more commands that set one or more commands to set one or more parameter or configuration settings to the selected one of the two or more wireless damper actuators via the wireless communication module of the selected one of the two or more wireless damper actuators (paragraphs 0017, 0020, 0022, 0025 of Schmidlin).

To claims 16 and 19, Schmidlin, Sanders, Culp and Gutierrez teach claims 15 and 18.
Schmidlin, Sanders, Culp and Gutierrez teach wherein at least some of the values for the one or more parameter or configuration settings are selected by the user via the user interface of the portable handheld device (paragraph 0023 of Schmidlin).

To claim 17, Schmidlin, Sanders, Culp and Gutierrez teach claim 13.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the selected one of the two or more wireless building control components is a wireless damper actuator for controlling an airflow of an HVAC system (paragraph 0002 of Schmidlin).

To claim 20, Schmidlin, Sanders, Culp and Gutierrez teach claim 13.
Schmidlin, Sanders, Culp and Gutierrez teach wherein the controller of the portable handheld device is configured to send one or more additional commands via the wireless module of the portable handheld device to the wireless communication module of the selected one of the two or more wireless building control components for execution by the selected one of the two or more wireless building control component (as explained in response to claims 3, 7 above).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Sanders et al. (US2009/0108793), Culp (US2012/0167487), Gutierrez et al. (US2014/0173439) and Bora et al. (US2014/0062297).

But, Schmidlin, Sanders, Culp and Gutierrez do not expressly disclose wherein the one or more commands include a test command for performing a test sequence on the selected one of the two or more wireless damper actuators.
	Bora teach a smartphone sends command to wireless lighting devices (Fig. 25, paragraphs 0076, 0090, 0177, 0185-0186, 0214, 0224), wherein the portable handheld device is configured to determine an indication of a location of a particular wireless actuator assembly out of the plurality of wireless actuator assemblies relative to a location of the portable handheld device (Fig. 67, paragraphs 0335-0340, obviously considered as relative location mapping) so that a user of the portable handheld device can identify and then test and/or troubleshoot the particular wireless actuator paragraphs 0225-0226, 0260-0261, 0278, user interface to test and/or troubleshoot) using a signal strength of one or more wireless signals received from the short range wireless communication module of the particular wireless actuator assembly; and wherein the portable handheld device is configured to display a measure of the signal strength on a display of the portable handheld device to provide the indication of the location of the particular wireless actuator assembly relative to the location of the portable handheld device (Figs. 38A-F, 50, paragraphs 0066, 0156, 0160, 0171, 0173, 0200, 0247-0249, 0281, plurality of possible commands are displayed for user to control one or more remote actuators), wherein the one or more commands include a test command for performing a test sequence on the selected one of the two or more wireless actuators (Figs. 33-75 and related disclosure of Bora teach user selection and testing targeted wireless lighting devices), which would have been obvious to one of ordinary skill in the art before the effective filing date of the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 24, 2022